 



employment agreement

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of April 2, 2013,
by and between ENTREMED, INC., a Delaware corporation having its principal
office at 9620 Medical Center Drive, Suite 300, Rockville, MD 20850 (the
“Company”) and KEN K. REN (the “Executive”).

 

FOR AND IN CONSIDERATION of the mutual premises, agreements and covenants
contained herein, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.Employment; Position and Duties.

 

Subject to the terms hereof, the Company hereby agrees to employ Executive
during the Term (as hereafter defined) to act as, and to exercise all of the
powers and functions of, its Chief Executive Officer, and to perform such acts
and duties and to generally furnish such services to the Company and its
subsidiaries as is customary for a senior executive management person with a
similar position in like companies. Among other things, and subject to change at
the discretion of the Board of Directors (the “Board”), the Executive shall
serve as the Company’s key strategist in the execution of the Company’s global
and China drug development strategy. The Executive will also lead the Company’s
corporate and business development initiative, overall research and development
strategy, fund-raising, and be responsible for general direction and leadership.
Executive shall report directly to the Executive Chairman of the Board and the
Board of Directors, and have such other powers, duties and responsibilities as
the Board of Directors shall from time to time reasonably prescribe. Executive
hereby agrees to accept such employment and shall perform and discharge
faithfully, diligently, and to the best of his abilities such duties and
responsibilities and shall devote sufficient working time and efforts to the
business and affairs of the Company and its subsidiaries.

 

2.Place of Employment.

 

While Executive is employed by the Company during the Term, Executive shall
conduct his duties and responsibilities hereunder from the executive office
located in Rockville, Maryland and from the Company’s office located in Beijing,
China (except for routine and customary business travel), or from such other
location as approved by the Executive Chairman or Board of Directors.

 

3.Compensation

 

a.           Base Salary. While the Company employs the Executive during the
Term, the Company shall pay to Executive an annual base salary (“Base Salary”)
of no less than US$300,000, payable in accordance with the Company’s customary
payroll policy for its executives.

 

b.           Base Salary Adjustments. Executive’s Base Salary shall be reviewed
at least annually in accordance with the Company’s customary practices for its
executives. The Board or a committee thereof may make such adjustments, as it
deems appropriate in its sole discretion; provided, however, in no event shall
the Company pay Executive a Base Salary of less than US$300,000, unless the
change to Executive’s Base Salary was applicable to the annual base salary of
all senior executives of the Company in substantially the same manner.

1

 

 

c.          Incentive Compensation. While the Company employs Executive during
the Term, Executive’s annual incentive compensation (“Incentive Compensation”)
shall be targeted at 25% of base compensation, the exact amount of which shall
be determined by the Board or a committee thereof in its sole discretion.
Executive shall be eligible for Incentive Compensation commencing at the start
of the Initial Term. Such bonus, if any, shall be paid within ninety (90) days
following the last day of each fiscal year of the Company; provided, however,
that Executive shall not be entitled to any such bonus unless Executive is
employed by the Company on the date of payment of such bonus.

 

d.          Certain Other Benefits. Throughout the Term, Executive shall be
entitled to participate in any and all employee benefit plans and arrangements
which are available to senior executive officers of the Company, including
without limitation, group medical, disability and life insurance plans, and the
Company’s Directors and Officers (D&O) insurance policy. Executive shall also be
afforded no fewer than twenty-three (23) days paid time off (PTO) pursuant to
policies fixed by the Company.

 

e.          Expenses. The Company shall pay or reimburse Executive for all
reasonable and necessary business expenses actually paid or incurred by
Executive while Executive is employed by the Company during the Term, subject to
reasonable documentation and in accordance with the Company’s business expense
reimbursement policy.

 

4.Term.

 

The term of this Agreement shall be the period commencing on April 2, 2013 and
continuing for one year (the “Initial Term”); provided, however, that the Term
of this Agreement shall be extended automatically for successive one year
periods (each one-year extension a “Successor Term” and together with the
Initial Term referred to herein as the “Term”) unless written notice of
nonextension is provided by either party to the other party at least sixty (60)
days prior to the end of the Initial Term or any Successor Term. In the event
that this Agreement is not extended at the end of the Initial Term or any
Successor Term and thereby terminates, only paragraphs 6, 7, 8(d), 8(g), 8(h),
8(i) and 11 shall survive such termination, except that Executive shall be
entitled to receive compensation and benefits to the extent expressly provided
herein or by the terms of any of the Company’s compensation and benefit plans,
programs or policies or as required by applicable law.

 

5.Stock Options.

 

In connection with Executive’s acceptance of employment, the Company shall grant
stock options to Executive covering such number of shares of the Company’s
common stock to be approved by the Board or a committee thereof. The per share
exercise price of the stock options shall be equal to the closing price of the
Company’s stock on the date of grant in accordance with the vesting schedule of
stock options awarded to other executives or as approved by the Board, and such
award shall be subject to the terms and conditions of the Company’s form of
non-qualified stock option award agreement. Other periodic stock and
non-qualified stock option grants to Executive, if any, while the Company
employs Executive during the Term shall be determined by the Board or a
committee thereof in its discretion. In the event of a termination pursuant to
paragraph 8(d) hereof or a resignation pursuant to paragraph 9 hereof, for which
purposes sections 10(a) and 10(c) of this Agreement shall control, all vested
options held by Executive on the effective date of such termination or
resignation shall be exercisable in accordance with the terms of such grants
until the later of the date set forth in such grant or twelve (12) months
following Executive’s date of termination, but in no event beyond the expiration
date of the relevant option. Upon a change in control, as defined in the option
agreement, all unvested options shall vest and become exercisable immediately in
accordance with the terms of the option agreement. All other unvested options
shall expire in accordance with the terms of such grants. Except as set forth
herein, the terms of the stock option grants under this paragraph 5 shall be
otherwise in accordance with and subject to the terms of the Company’s 2011 Long
Term Incentive Plan or successor plan and such terms and conditions as the Board
or a committee thereof may specify.

 

2

 

  

6.Unauthorized Disclosure.

 

During the Term and at all times thereafter, Executive shall not, without the
written consent of the Company, or except as required by applicable law,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of his
duties as an executive officer of the Company, any material confidential
information obtained by Executive while in the employ of the Company with
respect to the businesses of the Company or any of its subsidiaries, including
but not limited to, operations, pricing, contractual or personnel data,
products, discoveries, improvements, trade secrets, license agreements,
marketing information, suppliers, dealers, principles, customers, or methods of
distribution, or any other confidential information the disclosure of which
Executive knows, or in the exercise of reasonable care should know, will be
damaging to the Company; provided, however, that confidential information shall
not include any information known generally to the public or to persons in the
industry of which the Company’s business is a part (in each case, other than as
a result of unauthorized disclosure by Executive) or any information otherwise
considered by the Company not to be confidential.

 

7.Indemnification.

 

a.          The Company shall defend, indemnify and hold harmless Executive if
he is made a party, or threatened to be made a party, to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), because he is or was an
officer or director of the Company or any of its subsidiaries, affiliates, or
successors, or because he is or was serving in a fiduciary capacity with respect
to employee benefit plans of the Company, whether or not the basis of such
Proceeding is alleged action in an official capacity or otherwise, against all
Expenses incurred or suffered by him in connection with such Proceeding to the
fullest extent authorized by the General Corporation Law of the State of
Delaware and any other applicable law in effect from time to time, and such
indemnification shall continue as to Executive even if he ceases to be an
officer or director or is no longer employed by the Company, and shall inure to
the benefit of Executive’s heirs, executors and administrators.

 

b.          As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements and reasonable costs, reasonable attorneys’ fees,
reasonable accountants’ fees, and reasonable disbursements and costs of
attachment or similar bonds, investigations, and any reasonable expenses of
establishing a right to indemnification under this Agreement.

 

c.          Expenses incurred by Executive in connection with any Proceeding
shall be paid by the Company upon presentation of appropriate documentation and
a giving by Executive of any undertakings required by applicable law.

 

3

 

 

8.Termination.

 

a.          Upon Death. If Executive dies while employed by the Company during
the Term, his estate shall be entitled to receive a lump sum payment equal to
the amount of Base Salary that would have been payable had Executive remained
employed through the last day of the six (6) months following the month in which
death occurred, provided, however, that if Executive’s death occurs during the
first three (3) months of his employment, his estate shall be entitled to
receive a lump sum payment equal to the amount of Base Salary that would have
been payable had Executive remained employed through the last day of the three
(3) months following the month in which death occurred. If, in respect of the
fiscal year in which Executive dies the Board or a committee thereof determines
in its discretion that he would otherwise have been entitled to receive
Incentive Compensation under subparagraph 3(c) by reason of the operations of
the Company during such fiscal year, Executive’s estate shall be entitled to
receive a pro rata portion of his Incentive Compensation for such fiscal year.
Such pro rata portion shall equal the product of (x) the full amount of such
Incentive Compensation, and (y) a fraction, the numerator of which is the number
of days in the fiscal year of Executive’s death prior to the date of death, and
the denominator of which is the total number of days in such fiscal year. All
payments under this Section 8(a) shall be made within sixty (60) days of
Executive’s death.

 

b.          Termination Upon Disability. The Company may terminate Executive’s
employment hereunder during the Term at the end of any calendar month in the
event of his Disability by giving to Executive written notice of termination. In
the event of any such termination pursuant to this subparagraph 8(b), Executive
shall be entitled to receive a lump sum payment equal to the amount of his Base
Salary that would have been payable had Executive remained employed through the
last day of the six (6) months following the month in which termination
occurred, provided, however, that if such Disability termination occurs during
the first three (3) months of his employment, he shall be entitled to receive a
lump sum payment equal to the amount of Base Salary that would have been payable
had Executive remained employed through the last day of the three (3) months
following the month in which termination occurred If in respect of the fiscal
year in which Executive’s employment terminates pursuant to this subparagraph
8(b) the Board or a committee thereof determines in its discretion that he would
otherwise have been entitled to receive Incentive Compensation under
subparagraph 3(c) by reason of the operations of the Company during such fiscal
year, Executive shall be entitled to receive a pro rata portion of his Incentive
Compensation for such year. Such pro rata portion shall equal the product of (x)
the full amount of such Incentive Compensation, and (y) a fraction, the
numerator of which is the number of days in the fiscal year of Executive’s
termination on account of Disability prior to the date of termination, and the
denominator of which is the total number of days in such fiscal year. All
payments under this Section 8(b) shall be made within sixty (60) days of
Executive’s Disability termination.

 

c.          Termination for Cause. The Company may terminate Executive’s
employment hereunder at any time during the Term for Cause by giving to
Executive written notice of termination that specifies the reasons for and date
of termination, subject to the terms of sub-paragraph 10(a) hereunder. Upon any
such termination for Cause under this subparagraph 8(c), the Company shall pay
to Executive Base Salary through the date of termination, including the benefits
provided at paragraph 3(d), and the Company shall have no further obligations
under this Agreement.

 

4

 

 

d.         Termination Without Cause. The Company may terminate Executive’s
employment with the Company at any time during the Term, for any reason and
without Cause, by giving him written notice thirty (30) days prior to the date
of termination. Until the effective date of any such termination, the Company
shall continue to pay to Executive the full compensation specified in this
Agreement, including the benefits provided at paragraph 3(d). Following the date
of termination, Executive shall make himself reasonably available to members of
the Board and other senior managers and officers of the Company to assist in the
transition of responsibilities and information to others and to facilitate the
orderly conduct of business operations. Upon termination, the Company shall have
no other financial obligations to Executive under any compensation or benefit
plan, program or policy and Executive’s participation in the Company’s
compensation and benefit plans, programs and policies shall cease as of the date
of Executive’s termination except as set forth herein or as expressly provided
under the terms of any such plans, programs or policies, or as required by
applicable law. However, in addition to the above, if Executive is terminated by
the Company (i) pursuant to this subparagraph 8(d) or (ii) upon the Company’s
nonextension of the Term yin accordance with Section 4 (provided that Executive
is then willing and able to continue to provide services under terms and
conditions substantially similar to those in this contract) and for any reason
other than Cause, death or Disability, the Company shall (A) pay Executive a
lump sum payment equal to the amount of his Base Salary that would have been
payable had Executive remained employed through the last day of the six (6)
months following the month in which termination occurred; and (B) a lump sum
payment in an amount equal to six (6) months of COBRA premiums for the level of
coverage that Executive had in effect as of immediately prior to his
termination. If, in respect of the fiscal year in which Executive’s employment
terminates pursuant to this subparagraph 8(d), the Board or a committee thereof
determines in its discretion that he would otherwise have been entitled to
receive Incentive Compensation under subparagraph 3(c) by reason of the
operations of the Company during such fiscal year, Executive shall be entitled
to receive a pro rata portion of his Incentive Compensation for such year. Such
pro rata portion shall equal the product of (x) the full amount of such
Incentive Compensation, and (y) a fraction, the numerator of which is the number
of days in the fiscal year of Executive’s termination without Cause prior to the
date of termination, and the denominator of which is the total number of days in
such fiscal year. All payments under this Section 8(d) shall be made within
sixty (60) days of Executive’s termination of employment.

 

e.          Resignation for Other than Good Reason. Executive may voluntarily
terminate his employment with the Company during the Term for any reason upon at
least thirty (30) days prior written notice, which specifies the effective date
of termination. Until the effective date of such termination, the Company shall
continue to pay him the full compensation specified in this Agreement, including
the benefits provided at paragraph 3(d), provided he continues to perform his
duties during this period. Thereafter, the Company shall have no further
obligations to him under this Agreement. This subparagraph 8(e) shall not apply
to Executive’s resignation for Good Reason pursuant to paragraph 9 hereof.

 

f.          No Mitigation. The parties hereto acknowledge and agree that, in the
event Executive’s employment with the Company is terminated pursuant to this
paragraph 8, he shall not be required to mitigate his damages by affirmatively
seeking other employment. Further, except as provided in subparagraph 8(d)(ii)
above, the amount of any payment or benefit provided for in this Agreement shall
not be reduced by any compensation earned by him or benefit provided to him as
the result of employment by another employer or otherwise.

 

5

 

 

g.          Non-Competition. For the period of (i) twelve (12) months after
resignation for other than for Good Reason, or (ii) six (6) months after
termination of employment with the Company for any other reason, Executive shall
not, as an individual, principal, agent, employee, consultant or otherwise,
directly or indirectly, or with respect to any company or entity with which the
Company has concluded partnership, licensing, joint research and development or
other similar business agreements during his employment with the Company, render
any services to any firm or company or any division or subsidiary of any firm or
company, engaged in the development or commercialization of compounds, analogs
or derivatives of those compounds that (a) are of a similar type, that is, small
molecules, (b) have more than one mechanism of action and cellular pathway in
common with; and (c) are within the same field (i.e. oncology or inflammation)
as, those being developed and or commercialized by the Company during the Term
(“Competing Company”). In addition, for an additional period of six (6) months
after the six-month period set forth above and subject to Section 6 hereof,
Executive only may provide services to such a Competing Company if Executive
does not work on, or furnish confidential information regarding, any matter
related to such compounds defined above. Moreover, for a period of twelve (12)
months after the termination of Executive’s employment with the Company,
Executive shall not take any action, without the prior written consent of the
Company, to assist Executive’s successor employer or any other entity in
recruiting or hiring any other employee who was an employee of the Company
during Executive’s employment. This prohibition includes (i) identifying to such
successor employer or its agents or such other entity, the person or persons who
have special knowledge concerning the Company or its inventions, processes,
methods or confidential affairs, and (ii) commenting to Executive’s successor
employer or its agents or such other entity about the quantity or work, quality
of work, special knowledge or personal characteristics of any person who is
still employed by the Company. Executive also agrees that he will not provide
such information to a prospective employer or to an executive search firm during
interviews preceding possible employment.

 

h.          Non-Disparagement. During the Term and thereafter, Executive shall
not communicate negatively about or otherwise disparage the Company or its
products or each and any of the released parties described in subparagraph 8(i)
in any way whatsoever except as may be required for truthful sworn testimony or
in connection with a legal or administrative proceeding, report, claim or
dispute. The Company, acting in its official capacity, shall not make any public
false, disparaging or derogatory statements in connection with or concerning
Executive’s service to the Company except as may be required for truthful sworn
testimony or in connection with a legal or administrative proceeding, report,
claim or dispute. After termination, in the event Executive materially breaches
any of the conditions set forth herein or in any other paragraph of this
Agreement, the Company may discontinue the provision of any payment or benefits
to him under this Agreement, and in such event he shall forfeit his entitlement
to any further termination payments or benefits under this Agreement. After
termination, in the event the Company materially breaches any of the conditions
set forth herein or in any other paragraph of this Agreement, the Executive may
pursue any remedies available to him at law.

 

i.          Release. In consideration of Executive’s receipt of severance
benefits subject to and in accordance with subparagraphs 8(b) and (d) and
paragraph 9 of this Agreement, Executive agrees that, upon his first receipt and
acceptance of any such benefits, he shall have released and forever discharged
the Company, its subsidiaries and affiliates, successors and assigns,
predecessors and all of their respective officers, directors, employees and
agents and employee benefits plans from all claims, demands, liabilities and
causes of action arising out of facts or occurrences arising or occurring at any
time up to and including the time of Executive’s termination or resignation,
whether known or unknown, and the parties hereto contemplate that this release
shall be broadly construed.

 

6

 

 

9.Resignation for Good Reason.

 

If Executive has Good Reason during the Term, Executive may resign at any time
during the Term by providing at least thirty (30) days prior written notice to
the Company that specifies the reason for, and the effective date of, his
resignation. If Executive resigns during the Term for Good Reason, such
resignation shall be deemed a Termination without Cause under subparagraph 8(d)
hereof and Executive shall receive the compensation and benefits provided under
subparagraph 8(d) hereof as if he had been terminated without Cause.

 

10.Definitions.

 

a.          “Cause” shall mean Executive’s (i) habitual drunkenness or drug
addiction, (ii) material failure to perform and discharge his duties and
responsibilities hereunder, (iii) misconduct that is materially and
significantly injurious to the Company, (iv) conviction of a felony involving
the personal dishonesty of Executive or moral turpitude, (v) conviction of any
crime or offense involving the property of the Company or (vi) material breach
of Executive’s obligations under this Agreement, provided, however, with regard
to Section 10(a)(ii) and 10(a)(vi) above, the parties exclude for this purpose
an action not taken in bad faith that is remedied by Executive promptly upon
receipt of written notice thereof given to the Company.

 

b.          “Disability” shall mean the Executive’s incapacity due to physical
or mental illness which prevents the proper performance of Executive’s duties as
set forth herein or established pursuant hereto for ninety (90) days in any
twelve (12) month period of the Term. A qualified independent physician mutually
selected by the Company and the Executive shall determine any questions as to
the existence or extent of illness or incapacity of Executive, upon which the
Company and Executive cannot agree. The determination of such physician
certified in writing to the Company and to the Executive shall be final and
conclusive for all purposes of this Agreement. For purposes of the disability
provisions of this Agreement, if the Executive is unable to act on his own
behalf due to incapacity, any person legally authorized to do so may act on the
Executive’s behalf.

 

c.          “Good Reason” shall mean the occurrence of any of the following
events, without the consent of Executive, during the Term: (A) the material
diminution of Executive’s authorities, duties or responsibilities; (B) a
material reduction by the Company in Executive’s annual Base Salary as in effect
on the date hereof or subsequently in effect hereunder, except as agreed to by
Executive, unless such change was applicable to all senior executives of the
Company; (C) a material breach of this Agreement by the Company; or (D) a
material change in the geographic location at which the Executive must perform
services under this Agreement (for purposes of this agreement, a material change
in geographic location shall mean requirement by the Company that Executive
conduct his duties and responsibilities from a permanent location more than
fifty (50) miles from the place of employment, as defined in paragraph 2
herein). In no event shall a termination be deemed to be for “Good Reason”
unless (i) Executive provides the Company with written notice of the condition
constituting “Good Reason” within 30 days of the initial existence of such
condition, (ii) the Company is provided a period of at least 30 days to cure the
condition (if cured, such condition shall not constitute “Good Reason”), and
(iii) Executive’s employment terminates not more than two years following the
initial existence of such condition.

 

11.Miscellaneous.

 

a.          Assignments and Binding Effect. The respective rights and
obligations of the parties under this Agreement shall be binding upon the
parties hereto and their heirs, executors, administrators, successors, and
assigns, including, in the case of the Company, any other corporation or entity
with which the Company may be merged or otherwise combined and, in the case of
Executive, his estate or other legal representatives.

 

7

 

 

b.          No Assignment of Benefits. Except as otherwise provided herein or by
applicable law, no right or interest of the Executive under this Agreement shall
be assignable or transferable, in whole or in part, either directly or by the
operation of law or otherwise, including without limitation execution, levy,
garnishment, attachment, pledge or in any manner; no attempted transfer thereof
shall be effective.

 

c.          Governing Law. This Agreement shall be governed as to its validity,
interpretation and effect by the laws of the State of Maryland, without
reference to its conflict of laws provisions.

 

d.          Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law. Such invalid,
illegal or unenforceable provision(s) shall be deemed modified to the extent
necessary to make it (them) valid, legal, and enforceable.

 

e.          Withholding. All amounts payable hereunder shall be paid net of any
applicable withholding required under federal, state or local laws and any
additional withholding to which Executive has agreed.

 

f.          Entire Agreement; Amendments. This Agreement constitutes the entire
Agreement and understanding of the Company and Executive with respect to the
terms of Executive’s employment with the Company and supersedes all prior
discussions, understandings and agreements with respect thereto.

 

g.          Captions. All captions and headings used herein are for convenient
reference only and do not form part of this Agreement.

 

h.          Waiver. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by the Executive and the Board or its delegate. The failure of the
Company or the Executive to insist upon strict compliance with the terms of this
Agreement or the failure of the Company or the Executive to assert any right the
Company or the Executive may have hereunder shall not be deemed a waiver of such
provision or right or any other provision of this Agreement.

 

i.          Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be delivered by hand, or mailed by
registered or certified mail, return receipt requested, first call postage
prepaid, addressed as follows:

 

If to Executive:

 

Ken K. Ren

c/o EntreMed, Inc.

9620 Medical Center Drive

Suite 300

Rockville, Maryland 20850

 

8

 

 

If to the Company:

 

EntreMed, Inc.

9620 Medical Center Drive

Suite 300

Rockville, Maryland 20850

Attn.: General Counsel

 

j.           Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute one and the same agreement.

 

12.Section 409A.

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements.  If any provision contained in the Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under the Agreement), the Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining the Executive’s entitlement to the payments under Section 8 hereof,
(i) the Executive’s employment shall not be deemed to have terminated unless and
until the Executive incurs a “separation from service” as defined in Section
409A of the Code, and (ii) the term termination of employment (or any similar
term) shall mean the effective date of the Executive’s separation from service. 
Reimbursement of any expenses provided for in this Agreement shall be made in
accordance with the Company’s policies (as applicable) with respect thereto as
in effect from time to time (but in no event later than the end of calendar year
following the year such expenses were incurred); provided, however, that in no
event shall the amount of expenses eligible for reimbursement hereunder during a
calendar year affect the expenses eligible for reimbursement in any other
taxable year and in no event shall the right to reimbursement be subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary herein, if a payment or benefit under this Agreement is due to a
“separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and the Executive is determined to be a “specified employee” (as determined
under Treas. Reg. § 1.409A-1(i) and related Company procedures), such payment
shall, to the extent necessary to comply with the requirements of Section 409A
of the Code, be made on the later of (x) the date specified by the foregoing
provisions of this Agreement or (y) the date that is six (6) months after the
date of the Executive’s separation from service (or, if earlier, the date of the
Executive’s death). Any installment payments that are delayed pursuant to this
Section 12 shall be accumulated and paid in a lump sum on the first day of the
seventh month following the Executive’s separation from service (or, if earlier,
upon the Executive’s death) and the remaining installment payments shall begin
on such date in accordance with the schedule provided in this Agreement. The
payments under Section 8 hereof are intended not to constitute deferred
compensation subject to Section 409A of the Code to the extent such payments are
covered by (i) the “short-term deferral exception” set forth in Treas. Reg. §
1.409A-1(b)(4), (ii) the “two times severance exception” set forth in Treas.
Reg. § 1.409A-1(b)(9)(iii), or (iii) the “limited payments exception” set forth
in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The short-term deferral exception, the
two times severance exception and the limited payments exception shall be
applied to such payments in order of payment in such manner as results in the
maximum exclusion of such payments from treatment as deferred compensation under
Section 409A of the Code. Each payment hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

[Remainder of Page Intentionally Left Blank]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 19th
day of April, effective as of April 2, 2013. 

 

  Executive       Ken K. Ren       EntreMed, Inc.       By:       Name: Cynthia
W. Hu     Title:   Chief Operating Officer,                 General Counsel and
Secretary

  

10

 

